Citation Nr: 1432446	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-13 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial, compensable evaluation for sinusitis.

2.  Entitlement to an evaluation in excess of 30 percent for arthritis, left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from March 1982 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  During the entirety of the appellate period, the Veteran's service-connected sinusitis was not manifested by incapacitating episodes, sinusitis requiring prolonged antibiotic treatment, or any nasal disorder characterized by headaches, pain, purulent discharge, or crusting.

2.  During the entirety of the appellate period, the Veteran's service-connected left hip was not limited to 10 degrees of flexion.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable evaluation for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6510 (2013).

2.  The criteria for an evaluation in excess of 30 percent for arthritis of the left hip have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a , Diagnostic Code 5252 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1  (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3  (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2013).

Sinusitis

The Veteran's service-connected sinusitis has been evaluated as non-compensably disabling under 38 C.F.R. § 4.97, Diagnostic Code 6510 (2013).  Under the General Rating Formula for sinusitis, a non-compensable evaluation is assigned when such disorder is detected by x-ray, and a 10 percent evaluation is assigned with evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned with evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Per the Note to this Diagnostic Code, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, Diagnostic Code 6514 (2013).

Turning to the evidence of record, an August 2002 VA examination report noted the Veteran's reports of sinusitis manifested by difficulty breathing and intermittent congestion.  

On examination, the nasopharynx, mouth, larynx, and neck were all within normal limits.  She was diagnosed with allergic rhinitis with no nasal obstruction or polyps, providing evidence against this claim.

A VA outpatient treatment report from October 2002 indicated that a CT examination of the paranasal sinuses was obtained.  The frontal sinuses were aerated with no mucosal thickening.  The ethmoid sinuses were aerated and unremarkable, bilaterally.  The maxillary sinuses demonstrated mucosal thickening, bilaterally, with no evidence of bone erosion.  The sphenoid sinuses were aerated and unremarkable.  The impression was bilateral maxillary thickening consistent with sinusitis.

During an October 2008 VA examination, the Veteran reported a history of intermittent, partial obstruction.  She noted that she used a nasal spray on a daily basis to treat her symptoms.  On examination, there was some nasal congestion, but with no significant obstruction on either side of the nose.  The remainder of the nose and throat examination, to include the pharynx, mouth, and larynx, was normal, providing more evidence against this claim.

Most recently, the Veteran was afforded a VA examination in May 2014.  She reported recurrent nasal congestion and nasal mucous drainage for approximately 30 years.  She denied taking antibiotics for sinusitis.  Congestion occurred daily, worse in the spring and winter.  She was diagnosed with rhinitis.  

On examination, there was less than a 50 percent obstruction, bilaterally.  There was no permanent hypertrophy, no nasal polyps, nor any other granulomatous condition.  There were no pertinent physical findings of any kind related to her disability.  The diagnosis of sinusitis was not rendered due to the Veteran's repeated denials of antibiotic treatment, providing more evidence against this claim.

As noted above, the Veteran was assigned an initial, non-compensable evaluation under Diagnostic Code 6510 for sinusitis, as the RO found in August 2009 that the Veteran's disability was essentially asymptomatic.  After reviewing all evidence currently of record, to include voluminous VA outpatient treatment reports, the Board finds no evidence of incapacitating episodes, sinusitis requiring prolonged antibiotic treatment, or any disorder characterized by headaches, pain, purulent discharge, or crusting.  It appears that the Veteran is completely asymptomatic for her service-connected disability, aside from intermittent congestion.  

As such, while the Board has noted the Veteran's concerns, the Veteran's symptoms do not meet the criteria for compensable evaluation pursuant to Diagnostic Code 6510.  With regard to other applicable codes, there is no indication of any disorder associated with the larynx of pharynx.  As to her diagnosis of rhinitis, polyps have not been found on examination, nor has a nasal obstruction greater than 50 percent on either side, and as such a higher rating is not warranted pursuant to Diagnostic Code 6523.  Therefore, a compensable evaluation for the Veteran's sinus disability is not warranted at this time.  The examination reports have consistently provided evidence against this claim.

Left Hip

Traumatic or degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Normal range of motion for the hip is defined as follows: flexion to 125 degrees, extension to zero degrees, and abduction to 45 degrees.  See 38 C.F.R. § 4.71 , Plate II (2013).  Under Diagnostic Code 5252, flexion of the thigh limited to 20 degrees warrants a 30 percent disability rating, and flexion of the thigh limited to 10 degrees warrants a 40 percent disability rating.  38 C.F.R. § 4.71a.

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

Here, a May 2013 VA outpatient record documented the Veteran's report of painful ambulation.  At that time, range of motion was near normal, but pain was observed in every direction.  Neurological function was intact.  In June 2013, she reported that her left hip "still hurts like it did last year," and indicated that therapy was not effective.  She requested a new cane.  X-ray images revealed benign, soft tissue calcifications with no evidence of fracture, dislocation, or other bone or joint pathology.  Testing indicated flexion to 65 degrees, "BUT observed seated hip flexion at least to 100 degrees when leaning forward [emphasis in original]."  Testing was difficult due to the Veteran's report that all movements were painful.  Neurologically, light touch was intact.  The examiner was unable to test muscle strength as the Veteran refused to resist manual pressure provided despite instruction an encouragement.  Even so, muscle strength was at least 3/5 in the left hip, per the examiner, providing evidence against this claim.

In conjunction with her claim, the Veteran was afforded a VA examination in August 2013.  At that time, she reported left hip pain which was persistent and worsening, limiting her ability to ambulate.  She noted that her pain had increased over the past year despite two rounds of physical therapy.  She described her pain as 9/10 in severity, which was constant and often worse at night, and at times flared to 10/10.  Extreme pain could last up to three hours, relieved by elevating her legs and a heating pad.  

Objective testing revealed left hip flexion to 50 degrees, with pain at 50 degrees.  Extension was to 0 degrees with no objective evidence of pain on motion.  Abduction was not lost beyond 10 degrees, though adduction was limited to the point that the Veteran was unable to cross her legs.  External rotation was to 25 degrees, while internal rotation was to 30 degrees with pain noted at the end of each range.  Adduction was to 20 degrees, while abduction was to 30 degrees with pain noted at the end of each range.  On repetitive testing, which the Veteran was able to perform, results were identical.  The examiner noted that there was no additional loss of motion following additional attempts, providing evidence against this claim.

Functional loss was indicated as to pain and limitation of motion, though no other factor was present.  It was noted that pain could significantly limit functional ability during flare-ups, however weakness, fatigability, and incoordination were not factors.  A flare-up did not occur during testing, and as such the examiner was unable to provide any detailed accounts of functional impairment during such an episode.

After a review of all pertinent medical evidence of record, the Board finds that neither the Veteran's range of motion, nor any other objective indicator, revealed symptomatology which would warrant a 40 percent rating for the Veteran's left hip disability.  In fact, it is important for the Veteran to understand that the objective data gathered by medical professionals during the appellate period does not indicate that the Veteran's disability warrants even a compensable rating.  Per Diagnostic Code 5252, flexion limited to 45 degrees warrants a rating of 10 percent.  That is not the case here.  As such, a higher evaluation of 40 percent is certainly not warranted, as the objective medical evidence does not support her claim.  Without taking into consideration her statements and the problems she has cited, the current evaluation could not be justified.  
 
Additional Considerations

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of her service-connected disabilities.  In this regard, the Veteran is competent to report on factual matters of which she has first-hand knowledge, such as experiencing left hip pain and severe sinus symptoms.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of her disabilities, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri.  Again, without taking into consideration the Veteran's statements, even her current rating for the left hip could not be justified. 

The Board has further considered whether either increased rating claim above warrants referral for consideration of an extraschedular rating per 38 C.F.R.             § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's left hip, as well as her sinusitis manifestations, the Board finds that the symptoms (and functional impairment) for these disabilities are more than encompassed by the currently-assigned schedular ratings.  Once again, the present  assignment of a 30 percent rating for the Veteran's left hip disability is not justified in any way by the medical evidence of record.  With regard to sinusitis, there are no objective manifestations whatsoever following several VA examinations which span more than a decade.  As such, the schedular criteria are not inadequate for either claim, and referral for consideration of extraschedular rating is not necessary.  See Thun.  Importantly, the Board further notes that the Veteran has not claimed, nor does the record so indicate, entitlement to total disability based upon individual employability (TDIU).

While the Board recognizes the doctrine of resolving reasonable doubt in favor of the Veteran, the evidence is not so evenly-balanced and does not support higher evaluations in this instance.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102 , Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran's claims for increased evaluations for sinusitis and a left hip disability are denied. 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in March 2007 and November 2012 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  As such, the VCAA duty to notify was satisfied.

Where, as in the case of sinusitis, service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted statements in support of her claims.  The Veteran indicated that she received treatment for her left hip at the VA emergency room in July 2013, where she was purportedly informed that she would require left hip replacement surgery.  However, VA treatment reports do not indicate that this visit took place, nor has any record suggested that hip replacement may be necessary at this time.  The Board notes that emergency room reports from November 2013 are of record (this appears to be the report the Veteran may be referring to, but this is unclear), at which time she reported dizziness.  As such, it appears that all relevant treatment records have been associated with the Veteran's VA claims file, and the duty to assist in this regard has been fulfilled.  Again, it is important for the Veteran to understand that without taking into consideration her complaints the current findings could not be justified as the objective medical evidence provides some evidence against her current evaluation regarding the hip.

The Veteran was most recently afforded VA medical examinations in August 2013 and May 2014.  The examiners, medical professionals, reviewed the Veteran's records, obtained a history, listened to the Veteran's assertions, and performed appropriate tests in accordance with the rating criteria for each claim on appeal.  The examiners provided the Board with sufficient information to rate her disabilities.  Importantly, there is no evidence to indicate that the Veteran's symptoms have worsened since these examinations were conducted, or that either examination conducted was in any way inadequate.  Although she asserted in January 2014 (VA Form 9) that an examination of the left hip was not performed, the most recent hip examination clearly indicates that all necessary testing was carried out, to include range of motion analysis and a DeLuca evaluation.  Therefore, the Board finds that the examinations of record are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143. 

ORDER

Entitlement to an initial, compensable evaluation for sinusitis is denied.

Entitlement to an evaluation in excess of 30 percent for arthritis, left hip is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


